           Case 2:13-cv-01784-RFB-EJY Document 128 Filed 07/08/20 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                               ***
7     JULIUS BRADFORD,                              Case No. 2:13-cv-01784-RFB-EJY
8                      Petitioner,                  ORDER
9            v.
10
      WILLIAM GITTERE, et al.,
11
                     Respondents.
12

13

14          On May 27, 2020, the Court granted in part Petitioner Julius Bradford’s Motion for
15   Evidentiary Hearing. (ECF Nos. 117, 124). The Court scheduled an evidentiary hearing
16   on Ground 2 of Bradford’s Second Amended Petition for Writ of Habeas Corpus for
17   August 4, 2020. The parties filed a joint proposed prehearing scheduling order on June
18   24, 2020 in accordance with the Court’s order. (ECF No. 126).
19          Also on June 24, 2020, the parties jointly filed a Motion for Extension of Time
20   requesting that the evidentiary hearing be continued primarily due to difficulties and delay
21   caused by the COVID-19 global pandemic, as to Bradford’s counsel’s need to meet with
22   him and regarding the logistics of the evidentiary hearing.(ECF No. 127). The Court
23   determines that the motion is made in good faith and not solely for the purpose of delay,
24   and that there is good cause for the extension of time requested.
25   ///
26   ///
27   ///
28
          Case 2:13-cv-01784-RFB-EJY Document 128 Filed 07/08/20 Page 2 of 2




1          IT IS THEREFORE ORDERED that the Joint Motion to Continue Evidentiary

2    Hearing (ECF No. 127) is GRANTED. The evidentiary hearing is continued, to begin on

3    October 21, 2020, at 9: 30 a.m., by videoconference, at the Las Vegas courtroom of

4    the undersigned United States District Judge (Courtroom 7C).

5

6          DATED this 8th day of July, 2020.
7

8
                                            RICHARD F. BOULWARE, II
9                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               1
